United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                                                               April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                             No. 02-40650
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DARRELL JERMAINE LONG,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-626-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Darrell Jermaine Long appeals the sentence he received

following his guilty-plea conviction for transporting aliens for

financial gain, in violation of 8 U.S.C. § 1324.   He challenges

the district court’s denial of a U.S.S.G. § 3E1.1 reduction for

acceptance of responsibility.

     The district court denied the § 3E1.1 reduction because,

after pleading guilty and while on pretrial release in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40650
                                  -2-

instant case, Long pleaded guilty to fraud charges in Georgia and

was sentenced to two years’ imprisonment.   Long contends that

this was error, urging that, pursuant to § 3E1.1 (n.1(b)), the

determination whether a defendant accepted responsibility should

be limited to the offense of conviction and to conduct related to

the offense of conviction.

      Long concedes that his argument is foreclosed by our opinion

in United States v. Watkins, 911 F.2d 983, 985 (5th Cir. 1990).

In Watkins, we rejected the precise argument that Long now

asserts and held that the application note to § 3E1.1 was

“phrased in general terms and does not specify that the defendant

need only refrain from criminal conduct associated with the

offense of conviction in order to qualify for the reduction.”

Id.   One panel of this court may not ignore or overrule a prior

panel decision.    See United States v. Ruiz, 180 F.3d 675, 676

(5th Cir. 1999).   Accordingly, the judgment of the district court

is AFFIRMED.